DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ response filed 2/14/22 have been entered. Claims 1-5, 7-12, 15, and 23-27 are pending with claims 16-22 being previously cancelled, claim 14 being currently cancelled, and claim 27 being currently added.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 8-12, 15, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US 4819692).
Regarding claim 8: Olson discloses a method of containing pressure in at least first and second sections of a chemical treatment assembly the method comprising installing a first pressure containment valve 16 in the first section of the chemical treatment assembly in which the first pressure containment valve comprises a first valve seat 22, a first valve closure, and a first biasing device 38 which urges a sealing surface of the first valve closure into sealing engagement with the first valve seat (Figs 1-4; col. 2, line 43-col. 3, line 37). Olson discloses installing a second pressure containment valve 36 in the second section of the chemical treatment assembly in which the second pressure containment valve comprises a second valve seat 42, a second valve closure, and a second biasing device which urges a sealing surface of the second valve closure into sealing engagement with the second valve seat (Figs 1-4; col. 2, line 43-col. 3, line 37). Olson discloses screwing a male thread of the first section into a female thread of the second section, displacing the first and second valve seats longitudinally toward each other, and opening the first and second pressure containment valves (Figs 1-4; col. 2, line 43-col. 3, line 37 - it is found that when the male thread is screwed into the female thread the valve seats do ultimately move towards each other). Olson discloses closing the first and second pressure containment valves in response to unscrewing the male thread 14 of the first section from the female thread 34 of the second section (Figs 1-4; col. 2, line 43-col. 3, line 37). 
It should be noted that little weight is given to the preamble, since the body of the claim lacks to define any structure to breathe life into the preamble (i.e. no mention of a 
Regarding claim 9: Olson discloses that installing the first pressure containment valve comprises sealingly engaging a first valve closure with a first valve seat of the first pressure containment valve and the first pressure containment valve being configured to open in response to relative displacement between the first valve closure and the first valve seat (Figs 1-4; col. 2, line 43-col. 3, line 37). 
Regarding claim 10: Olson discloses that installing the second pressure containment valve comprises sealingly engaging a second valve closure with a second valve seat of the second pressure containment valve and the second pressure containment valve being configured to open in response to relative displacement between the second valve closure and the second valve seat (Figs 1-4; col. 2, line 43-col. 3, line 37). 
Regarding claim 11: Olson discloses that the unscrewing comprises displacing the first and second valve seats away from each other (Figs 1-4; col. 2, line 43-col. 3, line 37). 
Regarding claim 12: Olson discloses that the unscrewing comprises preventing flow through ports formed in each of the first and second valve seats (Figs 1-4; col. 2, line 43-col. 3, line 37). 
Regarding claim 15: Olson discloses that the screwing comprises permitting flow through ports formed in each of the first and second valve seats (Figs 1-4; col. 2, line 43-col. 3, line 37). 

Regarding claim 26: Olson discloses that the female thread is formed on a box connector of the chemical treatment assembly (Figs 1-4; col. 2, line 43-col. 3, line 37). 
Allowable Subject Matter
Claims 1-5, 7, 23-24, and 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Double valves used in coupling/mating two flow structures are notoriously well known in the art as exemplified by the art of record. The art of record discloses that these valves block flow when the parts are separated (unthreaded) and that when the parts are mated, each corresponding valve is moved from its seated position and allows flow through the mated connection. However, the art of record fails, alone or in combination, to disclose or fairly suggest the specific positioning details regarding the biasing devices, valve seats, and valve closures. The examiner finds that such detailed limitations cannot be gleaned from the art of record without impermissible hindsight or undue experimentation.
Response to Arguments
Applicants’ amendments and arguments, filed 2/14/22, with respect to the rejections of claims 1-5, 7-12, 15, and 23-27  been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein. 

Regarding claims 8-12, 15 and 25-26, applicants argue that Olson teaches that no axial movement of the coupling halves can be achieved. Therefore, applicants conclude that Olson does not anticipate the amended independent claim 8. The examiner disagrees with applicants’ analysis and conclusion. Olson teaches a male and female thread being screwed together. Such an action (the thread coupling) will inherently bring two parts axially together (including any structure within those two mating parts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/25/22